Title: Nicolas G. Dufief to Thomas Jefferson, 31 May 1813
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


            
              Monsieur, A
Philade ce
31. Mai.
1813
              J’ai eu
l’honneur de recevoir votre lettre du 21 du Courant ainsi que
la traitte de Messrs
Gibson & Jefferson sur la Banque de Pennsylvania pour sa Somme de
Quarante piastres. D’après le compte
			 ci-Inclus, il vous revient une balance de
dix dollars & trente-deux cents, que je tiendrai à votre disposition. Je
profite de cette occasion pour vous remercier & vous prier d’agreer les
assurances du profond respect, avec lequel je ne cesserai jamais d’être
              Votre
très-dévoué ServiteurN. G. Dufief
            
            
            Editors’ Translation
            
              Sir, 
Philadelphia
31. May.
1813
              I have
had the honor of receiving both your letter of 21 May and the draft of Messrs.
Gibson & Jefferson on the Bank of Pennsylvania for the sum of forty
dollars. According to the enclosed
			 account, a balance of ten dollars and
thirty-two cents is due to you, which I will hold for you. I take advantage of
this opportunity to thank you and assure you of my most profound
respect, with which I will never cease to be
              Your very
devoted servantN. G. Dufief
            
          